Citation Nr: 0515189	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-10 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than January 28, 
2002, for the grant of service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from March 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  Specifically, in that decision, the RO 
granted service connection for bilateral hearing loss and 
awarded a compensable evaluation of 30 percent for this 
disability, effective from January 28, 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  On January 23, 2002, the RO received from the veteran a 
claim for service connection for bilateral hearing loss; 
resolving reasonable doubt in the veteran's favor, he met all 
eligibility criteria for service connection for bilateral 
hearing loss on that date.  


CONCLUSION OF LAW

The criteria for an effective date of January 23, 2002, but 
no earlier, for the grant of service connection for bilateral 
hearing loss are met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By a letter dated in February 2002 in the present case, the 
RO notified the veteran of the type of evidence necessary to 
support his claim for service connection for bilateral 
hearing loss.  In addition, the RO informed the veteran that 
it would make reasonable efforts to help him obtain necessary 
evidence with regard to this issue but that he must provide 
enough information so that VA could request the relevant 
records.  Further, the RO informed the veteran of his 
opportunity to submit "information describing additional 
evidence or the evidence itself."  

Thereafter, by the May 15, 2002 rating action, the RO granted 
service connection for bilateral hearing loss and awarded a 
compensable evaluation of 30 percent for this disability, 
effective from January 28, 2002.  Following receipt of 
notification of the decision, the veteran, in October 2002, 
submitted a notice of disagreement with the effective date of 
the grant of service connection for bilateral hearing loss.  
This document is the first one in which the veteran raised 
the earlier effective date issue.  When, as in the present 
case, VA receives a notice of disagreement raising a new 
issue, VA is required to take proper action and to issue a 
statement of the case if the disagreement is not resolved.  
However, VA is not required to provide notice of the 
information and evidence necessary to substantiate the newly 
raised claim pursuant to the VCAA.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  

Further review of the claims folder in the present case 
indicates that, in February 2004, the RO issued a statement 
of the case (SOC) regarding the issue of entitlement to an 
effective date earlier than January 28, 2002 for the grant of 
service connection for bilateral hearing loss.  The SOC 
notified the veteran of the relevant criteria and evidence 
necessary to substantiate his earlier effective date claim.  
This document also included discussions regarding the 
evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this issue.  
Consequently, the Board concludes that the notification 
requirements of the VCAA are satisfied with regard to the 
veteran's claim for an earlier effective date for the grant 
of service connection for bilateral hearing loss.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the veteran of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also acknowledges that, in a document attached to 
the VA Form 9, Appeal To Board Of Veterans' Appeals (Form 9), 
the veteran appeared to have checked a line indicating a 
desire to present testimony before a Veterans Law Judge in 
Washington, D.C.  Significantly, however, on this same 
document, the veteran also checked a line indicating that he 
did not wish to have a hearing on his appeal and wrote his 
initials on that particular line.  Additionally, on the front 
side of the Form 9, the veteran clearly indicated that he did 
not wish to have a hearing before a Veterans Law Judge.  As 
such, the Board concludes that a remand of the veteran's case 
to accord him an opportunity to present testimony before a 
Veterans Law Judge is not necessary.  

Moreover, all relevant evidence adequately identified by the 
veteran has been obtained and associated with his claims 
folder.  Accordingly, the Board also finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA with regard to the veteran's earlier effective date 
claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Earlier Effective Date Claim

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155 (2004).  

Any communication or action indicating an intent to apply for 
one or more benefits may be considered as an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).  Although a claimant need not identify the benefit 
sought with specificity, some intent on the part of the 
veteran to seek benefits must be shown.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore."  38 C.F.R. § 5110(a) (West 2002).  
More specifically, the effective date of an award of 
disability compensation for direct service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2004).  

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was date stamped on January 23 and 
January 28, 2002.  Subsequently, in a May 15, 2002 rating 
action, the RO granted service connection for bilateral 
hearing loss and awarded a compensable evaluation of 
30 percent for this disability, effective from January 28, 
2002.  

The Board has reviewed the claims folder in detail and is 
unable to identify a claim for service connection for hearing 
loss or a rating decision denying service connection for 
hearing loss prior to that date.  The statement in support of 
claim requesting service connection for hearing loss was 
dated on January 23, 2002 and was date stamped on January 23 
and January 28, 2002.  Resolving doubt in the veteran's 
favor, the Board finds the date of receipt of claim to be 
January 23, 2002.  See 38 C.F.R. § 3.1(r) (date of receipt 
means the date on which a claim was received by VA).  

Service medical records reflect treatment for hearing loss 
and VA outpatient treatment records dated from August 2000 to 
January 2002 reflect further treatment (including hearing 
aids) for assessed hearing loss.  In particular, a May 2001 
notation indicates that the veteran had 
mild-decreasing-to-moderately-severe sensorineural hearing 
loss from 250 Hertz to 8000 Hertz bilaterally.  Bilateral 
hearing loss was confirmed on a May 2002 VA audiological 
examination.  

Throughout the current appeal, the veteran has essentially 
contended that an effective date earlier for the grant of 
service connection for bilateral hearing loss is warranted 
because he has had hearing problems since service.  See, 
e.g., January 2004 hearing transcript (T.) at 1-4.  According 
to the veteran's testimony, he filed a claim for benefits 
based on his hearing loss disability in the 1970s through a 
representative service officer at the Parish Office.  
T. at 1-3.  

A review of the claims folder indicates that, on the day 
following the personal hearing in January 2004, a 
representative at the Iberia Parish Office explained that he 
had been unable to locate any record of the veteran's filing 
of a claim for service connection for hearing loss at that 
facility.  Additionally, the only applications for benefits 
which have been received by the RO and associated with the 
claims folder are claims for pension benefits received in 
December 1975 and January 1988.  The Board has reviewed these 
applications and seen no indication that the veteran was 
applying for compensation for hearing loss (there was no 
mention of that disability) and the financial information 
provided with the applications showed a clear intent on the 
part of the veteran to apply for pension benefits.  

The Board finds no basis for awarding an effective date prior 
to January 23, 2002 for the grant of service connection for 
bilateral hearing loss.  The veteran did not file a claim of 
service connection for this benefit within one year of 
service discharge or at any time prior to January 23, 2002.  
Accordingly, an effective date prior to January 23, 2002 for 
the grant of service connection for bilateral hearing loss is 
not warranted.  


ORDER

An effective date of January 23, 2002, for the grant of 
service connection for bilateral hearing loss is awarded, 
subject to the regulations pertinent to the disbursement of 
monetary funds.   



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


